DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 5-18 are objected to because of the following informalities:
In claim 3, “accumulate data sets each including information on the estimated emotion of the occupant, the surrounding environment information of the vehicle, and the driving state information of the vehicle that are connected to one another” should be “accumulate data sets, each including information on the estimated emotion of the occupant, the surrounding environment information of the vehicle, and the driving state information of the vehicle that are connected to one another”
In claims 5-6, “prepare the plurality of input values for the data items” should be “prepare the plurality of input values for the plurality of data items”
In claims 7-8, “the automated driving control” should be “”
In claims 7-8, “propose that at least one of the data items” should be “propose that at least one of the plurality of data items”
In claim 9, “from the accumulated data sets, at least one of the data items that gives a significant impact” should be “from the accumulated data sets, at least one of the plurality of data items that gives a significant impact
In claim 9, “fixing the at least one of the data items” should be “fixing the at least one of the plurality of data items”
In claims 10-18, “determine number of the plurality of input values” should be “determine a number of the plurality of input values”
In claims 10-18, “an arithmetic processing unit that performs calculation” should be “an arithmetic processing unit that performs a calculation”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-18 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are: 
“an occupant's emotion learning section” configured to “create an occupant's emotion model” in claim 1, “accumulate data sets” in claim 3, and “retrieve” a data item in claim 9
“a control parameter setting section” configured to “calculate” in claims 1-2, “output a plurality of input values” in claim 1, “retrieve… driving state information” in claim 3, “define the plurality of input values” in claim 4, “fix a value” in claims 5-6, “propose that [a data item] be fixed” in claims 7-8, and “determine [a] number of… input values to be outputted” in claims 10-18
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the specification, applicant discloses that, “the occupant's emotion learning section 57, the emotion worsening determining section 59, and the control parameter setting section 65 may be implemented by programs executed by the arithmetic processing unit” [See at least Page 11, lines 19-21, in applicant’s specification]. Applicant further discloses that, “the occupant's emotion learning section 57 and the control parameter setting section 65 illustrated in FIG. 1 are implementable by circuitry including at least one semiconductor integrated circuit such as at least one processor (e.g., a central processing unit (CPU)), at least one application specific integrated circuit (ASIC), and/or at least one field programmable gate array (FPGA). At least one processor is configurable, by reading instructions from at least one machine readable non-transitory tangible medium, to perform all or a part of functions of the occupant's emotion learning section 57 and the control parameter setting section 65” [See at least Page 31, lines 12-20, in applicant’s specification]. These are all examples of adequate structures to perform the claimed functions, and therefore, no 112(b) rejection is given based on this claim interpretation.
Nevertheless, if applicant does not wish to have these limitations interpreted under 35 U.S.C. 112(f), applicant may amend the claim limitations or present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, applicant recites the limitation “retrieve, from the accumulated data sets, the driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion in the surrounding environment corresponding to the current surrounding environment of the vehicle” (emphasis added).
The use of the word “the” in “the driving state information” suggests that the driving state information in question has antecedent basis. However, while “driving state information” is introduced in claim 1, the additional characteristics of the driving state information as claimed in claim 3 (“that causes the emotion of the occupant to become closer to the target emotion in the surrounding environment corresponding to the current surrounding environment of the vehicle”) does not have antecedent basis in claim 1 or claim 2. It is therefore unclear whether the “driving state information” recited in claim 3 is the same driving state information as that discussed in claims 1 and 2.
If applicant intends to refer to the same driving state information in all three claims, then applicant may wish to amend claim 3 to read:
“the control parameter setting section is configured to 

prepare the plurality of input values on a basis of the retrieved driving state information of the vehicle, wherein the retrieved driving state information of the vehicle causes the emotion of the occupant to become closer to the target emotion in the surrounding environment corresponding to the current surrounding environment of the vehicle”.
If applicant intends for the driving state information of claim 3 to be new (i.e., not necessarily the same as the driving state information of claims 1 and 2), applicant may wish to amend claim 3 to recite:
“retrieve, from the accumulated data sets, ”.
Furthermore, applicant may wish to add modifiers such as “first”, “second”, “current”, “stored”, etc. to further limit the “driving state information” of claims 1-2 to avoid confusion with the retrieved driving state information in dependent claims of claim 3.
However, these are merely examiner’s suggestions. Until an adequately clear amendment is made, claim 3 is rejected under 35 USC 112(b). Furthermore, since claims 4-9 and 12-18 depend from claim 3, but do not contain limitations which resolve the above indefiniteness of claim 3, claims 4-9 and 12-18 are also rejected under 35 USC 112(b) at least by virtue of their dependence from claim 3.


Regarding claims 5-6, applicant recites the limitation “driving state information”. However, due to the indefinite use of the retrieved “driving state information” in claim 3, and the resulting indefiniteness regarding whether it is or is not the same as the “driving state information” of claims 1-2, the limitation “driving state information” is therefore also indefinite in claims 5-6.
Until applicant clarifies the “driving state information” in claim 3, and possibly also in claims 1-2 depending on what exactly applicant wishes to claim, claims 5-6 are rendered indefinite and rejected under 35 USC 112(b). Furthermore, claims 7, 14 and 16 depend from claim 5 and claims 8, 15 and 17 depend from claim 6, but none of these dependent claims resolve the indefiniteness of their respective parent claims. Therefore, these dependent claims are also rejected under 35 USC 112(b) at least by virtue of their dependence from claim 5 or claim 6, respectively.
For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that the various instances of the term “driving state information” in claims 1-3 may or may not be interpreted to refer to the same driving state information.

Regarding claims 10-18, the claims recite the limitation, “number of the plurality of input values”. However, it is unclear whether this “number” refers to a number of pluralities of 
If the former is applicant’s intention, applicant may wish to amend the claims to recite, “number of pluralities of input values”.
It the latter is applicant’s intention, applicant may wish to amend the claims to recite, “number of input values in the plurality of input values”.
However, there are merely examiner’s suggestions. Until an appropriate amendment is made which clarifies the limitations in questions, claims 10-18 are rejected as being indefinite under 35 USC 112(b). For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that any of the above interpretations may be used.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of learning a vehicle occupant’s emotional reaction to the driving state of the vehicle, determining a desired emotion of the occupant, and determining control parameters of the vehicle that would cause the occupant’s emotion to become closer to the desired emotion. This judicial exception is not 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites An automated driving assistance apparatus comprising: 
an occupant's emotion learning section configured to create an occupant's emotion model on a basis of driving state information of a vehicle and emotion information of an occupant of the vehicle, the occupant's emotion model being used to estimate an emotion of the occupant from a driving state of the vehicle; and 
a control parameter setting section configured to 
calculate, on a basis of the occupant's emotion model, an ideal driving state of the vehicle in which the emotion of the occupant becomes closer to a target emotion, and 
set a control parameter for automated driving of the vehicle on a basis of the ideal driving state, wherein 
the control parameter setting section is configured to output a plurality of input values relevant to the driving state of the vehicle to the occupant's emotion model, and select, from the plurality of input values received by the occupant's emotion model, an input value that causes a current emotion of the occupant to become closer to the target emotion as the ideal driving state of the vehicle.

The above claim steps are directed to the concept of learning a vehicle occupant’s emotional reaction to the driving state of the vehicle, determining a desired emotion of the occupant, and determining control parameters of the vehicle that would cause the occupant’s emotion to become closer to the desired emotion, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human brain (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.

Regarding claim 2, applicant recites The automated driving assistance apparatus according to claim 1, wherein the occupant's emotion model is used to estimate the emotion of the occupant on a basis of surrounding environment information of the vehicle and the driving state information of the vehicle, and the control parameter setting section is configured to calculate the ideal driving state of the vehicle in a surrounding environment corresponding to a current surrounding environment of the vehicle, and set the control parameter on a basis of the ideal driving state.
However, observing the surroundings of the vehicle and connecting this observation to the occupant’s emotions as part of the parameter selection process is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The automated driving assistance apparatus according to claim 2, wherein the occupant's emotion learning section is configured to accumulate data sets each including information on the estimated emotion of the occupant, the surrounding environment information of the vehicle, and the driving state information of the vehicle that are connected to one another, and the control parameter setting section is configured to retrieve, from the accumulated data sets, the driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion in the surrounding environment corresponding to the current surrounding environment of the vehicle, and prepare the plurality of input values on a basis of the retrieved driving state information of the vehicle.
However, accumulating data about the occupant’s reaction in various surroundings and driving states, retrieving driving data that brings the occupant’s emotions closest to the desired emotions, and determining desired control parameter values accordingly is something that a user could perform mentally and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The automated driving assistance apparatus according to claim 3, wherein 
the control parameter setting section is configured to define the plurality of input values between a value of a predetermined data item of the retrieved driving state information of the vehicle and a value of the predetermined data item of information on a current driving state of the vehicle.
However, defining control parameter values based on retrieved data that brings the emotion of the occupant closer to the desired emotion and based on current driving state of the vehicle in determining a control parameter is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The automated driving assistance apparatus according to claim 3, wherein the driving state information of the vehicle includes a plurality of data items, at least one of the plurality of data items is configured to be set as a data item of high priority, and in a case where the at least one of the plurality of data items is set as the data item of high priority, the control parameter setting section is configured to fix a value of the data item of high priority in the plurality of input values to be outputted to the occupant's emotion model to a value of the retrieved driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion in the surrounding environment corresponding to the current surrounding environment of the vehicle, and prepare the plurality of input values for the data items other than the data item of high priority.
However, allocating priority and fixed values to input values in order to select control values that bring the emotion of the occupant closer to a desired emotion is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The automated driving assistance apparatus according to claim 4, wherein the driving state information of the vehicle includes a plurality of data items, at least one of the plurality of data items is configured to be set as a data item of high priority, and in a case where the at least one of the plurality of data items is set as the data item of high priority, the control parameter setting section is configured to fix a value of the data item of high priority in the plurality of input values to be outputted to the occupant's emotion model to a value of the retrieved driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion in the surrounding environment corresponding to the current surrounding environment of the vehicle, and prepare the plurality of input values for the data items other than the data item of high priority.
However, allocating priority and fixed values to input values in order to select control values that bring the emotion of the occupant closer to a desired emotion is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The automated driving assistance apparatus according to claim 5, wherein, in a case where the emotion of the occupant estimated during execution of the automated driving control based on the control parameter calculated with fixing the value of the data item of high priority is more negative than the emotion of the occupant estimated using the occupant's emotion model, the control parameter setting section is configured to propose that at least one of the data items that gives a significant impact on the emotion of the occupant should be fixed to the value of the retrieved driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion in the surrounding environment corresponding to the current surrounding environment of the vehicle.
However, measuring and comparing emotions of an occupant during automated driving and fixing of a parameter, and suggesting that another parameter be fixed to improve the emotions the occupant, is something that a user could perform mentally or manually and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The automated driving assistance apparatus according to claim 6, wherein, in a case where the emotion of the occupant estimated during execution of the automated driving control based on the control parameter calculated with fixing the value of the data item of high priority is more negative than the emotion of the occupant estimated using the occupant's emotion model, the control parameter setting section is configured to propose that at least one of the data items that gives a significant impact on the emotion of the occupant should be fixed to the value of the retrieved driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion in the surrounding environment corresponding to the current surrounding environment of the vehicle.
However, measuring and comparing emotions of an occupant during automated driving and fixing of a parameter, and suggesting that another parameter be fixed to improve the emotions the occupant, is something that a user could perform mentally or manually and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The automated driving assistance apparatus according to claim 3, wherein the driving state information of the vehicle includes a plurality of data items, the occupant's emotion learning section is configured to retrieve, from the accumulated data sets, at least one of the data items that gives a significant impact on the emotion of the occupant, and the control parameter setting section is configured to prepare the plurality of input values with fixing the at least one of the data items that gives the significant impact on the emotion of the occupant to a value of the retrieved driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion in the surrounding environment corresponding to the current surrounding environment of the vehicle, and set the control parameter using the plurality of input values.
However, accumulating data describing an emotion of an occupant, retrieving data related to the emotion of the occupant, and determining certain driving state control values that would improve the emotion of the occupant based on this retrieved data and the 

Regarding claim 10, applicant recites The automated driving assistance apparatus according to claim 1, wherein the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The automated driving assistance apparatus according to claim 2, wherein the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The automated driving assistance apparatus according to claim 3, wherein the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The automated driving assistance apparatus according to claim 4. wherein the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The automated driving assistance apparatus according to claim 5, wherein the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The automated driving assistance apparatus according to claim 6, wherein the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The automated driving assistance apparatus according to claim 7. wherein the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The automated driving assistance apparatus according to claim 8, wherein the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The automated driving assistance apparatus according to claim 9, wherein the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites An automated driving assistance apparatus comprising
circuitry configured to
create an occupant's emotion model on a basis of driving state information of a vehicle and emotion information of an occupant of the vehicle, the occupant's emotion model being used to estimate an emotion of the occupant from a driving state of the vehicle, 
calculate, on a basis of the occupant's emotion model, an ideal driving state of the vehicle in which the emotion of the occupant becomes closer to a target emotion, wherein the circuitry is configured to output a plurality of input values relevant to the driving state of the vehicle to the occupant's emotion model, and select, from the plurality of input values received by the occupant's emotion model, an input value that causes a current emotion of the occupant to become closer to the target emotion as the ideal driving state of the vehicle, and 
set a control parameter for automated driving of the vehicle on a basis of the ideal driving state.

The above claim limitations are directed to the concept of learning a vehicle occupant’s emotional reaction to the driving state of the vehicle, determining a desired emotion of the occupant, and determining control parameters of the vehicle that would cause the occupant’s emotion to become closer to the desired emotion, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of circuitry, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The circuitry is described in at least Page 31, lines 12-20, of applicant’s specification as merely general purpose computer circuitry. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Examiner’s note: in cases such as the present case, a common way for applicant’s to overcome rejections under 35 USC 101 is to add limitations reciting control of vehicle actuators based off of gathered and processed data. For example, in the case of claim 1 of the present application, the claim could be amended to include the limitation, “wherein a controller of the vehicle performs automated driving of the vehicle using the input value that causes the current emotion of the occupant to become closer to the target emotion”. This would be adequate to overcome the 101 rejection of claim 1, since a user cannot mentally or manually actuate the 
A similar amendment could be made to claim 19 to allow that claim to overcome 35 USC 101 as well.
However, all this is merely a suggestion by examiner to move forward prosecution. It is ultimately up to applicant how applicant wishes to amend the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mimura (US 20210114619 A1), hereinafter referred to as Mimura.
Regarding claim 1, Mimura discloses An automated driving assistance apparatus (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]) comprising: 
an occupant's emotion learning section configured to create an occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Learning unit 150 may therefore be regarded as applicant’s emotion learning section) on a basis of driving state information of a vehicle and emotion information of an occupant of the vehicle (Mimura discloses that, in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]), the occupant's emotion model being used to estimate an emotion of the occupant from a driving state of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); and 
a control parameter setting section configured to 
calculate, on a basis of the occupant's emotion model, an ideal driving state of the vehicle in which the emotion of the occupant becomes closer to a target emotion (Mimura discloses that changing the degree of control involves, for example, making a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]. Also see at least Fig. 1 in Mimura: Mimura further discloses that the first control unit 120, which is part of automated driving control unit 100, changes the degree of control [See at least Mimura, 0075]. Automated driving unit 100 may therefore be regarded as applicant’s control parameter setting section), and 
set a control parameter for automated driving of the vehicle on a basis of the ideal driving state (See at least Fig. 1 in Mimura: Mimura discloses that the learning unit 150 generates control parameters for changing the behavior of the host vehicle M with respect to a behavior plan which is generated by the behavior plan generation unit 123, and outputs a change instruction for the behavior plan together with the generated control parameters to the first control unit 120 [See at least Mimura, 0076]), wherein 
the control parameter setting section is configured to output a plurality of input values relevant to the driving state of the vehicle to the occupant's emotion model (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control [See at least Mimura, 0112]), and select, from the plurality of input values received by the occupant's emotion model, an input value that causes a current emotion of the occupant to become closer to the target emotion as the ideal driving state of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]).

Regarding claim 2, Mimura discloses The automated driving assistance apparatus according to claim 1, wherein 
the occupant's emotion model is used to estimate the emotion of the occupant on a basis of surrounding environment information of the vehicle and the driving state information of the vehicle (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]), and 
the control parameter setting section is configured to 
calculate the ideal driving state of the vehicle in a surrounding environment corresponding to a current surrounding environment of the vehicle (Mimura discloses that changing the degree of control involves, for example, making a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]. Mimura further discloses that learning the degree of control of appropriate automated driving involves, for example, patterning the surrounding situation of a vehicle recognized by the outside recognition unit 121 depending on, for example, any situation, conditions or the like to make the patterned surrounding situation correspond to finite patterns, and the host vehicle M learning what automated driving control is to be executed thereafter depending on the degree of control [See at least Mimura, 0074]), and 
set the control parameter on a basis of the ideal driving state (See at least Fig. 1 in Mimura: Mimura discloses that the learning unit 150 generates control parameters for changing the behavior of the host vehicle M with respect to a behavior plan which is generated by the behavior plan generation unit 123, and outputs a change instruction for the behavior plan together with the generated control parameters to the first control unit 120 [See at least Mimura, 0076]).

Regarding claim 3, Mimura discloses The automated driving assistance apparatus according to claim 2, wherein 
the occupant's emotion learning section is configured to accumulate data sets each including information on the estimated emotion of the occupant, the surrounding environment information of the vehicle, and the driving state information of the vehicle that are connected to one another (Mimura discloses that the learning unit 150 learns the degree of control of appropriate automated driving according to the surrounding situation of the host vehicle M on the basis of a combination of the behavior of the host vehicle M occurring with automated driving and the state of the occupant after the behavior performed by the host vehicle [See at least Mimura, 0067]. Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results [See at least Mimura, 0112]), and 
the control parameter setting section is configured to 
retrieve, from the accumulated data sets, the driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion in the surrounding environment corresponding to the current surrounding environment of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. Also see at least Fig. 8 in Mimura: Mimura further discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]), and 
prepare the plurality of input values on a basis of the retrieved driving state information of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]).

Regarding claim 4, Mimura discloses The automated driving assistance apparatus according to claim 3, wherein 
the control parameter setting section is configured to define the plurality of input values between a value of a predetermined data item of the retrieved driving state information of the vehicle and a value of the predetermined data item of information on a current driving state of the vehicle (Mimura discloses that the state of the occupant is classified into, for example, states including at least a good state and a bad state, where the good state is, for example, is a state in which the occupant feels comfortable and the bad state is a state in which the occupant feels uncomfortable [See at least Mimura, 0069]. Mimura further discloses that learning what automated driving control is to be executed depending on the degree of control involves instructing the first control unit 120 to change the degree of control of automated driving corresponding to the behavior of the host vehicle M having occurred before it is determined that the occupant is in a state of feeling uncomfortable, so as to make a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]).

Regarding claim 5, Mimura discloses The automated driving assistance apparatus according to claim 3, wherein
the driving state information of the vehicle includes a plurality of data items (Mimura discloses that the learning unit 150 generates control parameters for traveling along a target trajectory [See at least Mimura, 0078]),
at least one of the plurality of data items is configured to be set as a data item of high priority (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. Applicant discloses that data items may be “high priority” in Page 29, lines 3-5 and Page 30, lines 7-14 of applicant’s disclosure. However, the term “high priority” is never defined, so under examiner’s broadest reasonable interpretation, each of the control parameters of at least [Mimura, 0078 and 0112] may therefore be regarded as “high priority”), and 
in a case where the at least one of the plurality of data items is set as the data item of high priority (As discussed above, each of the control parameters disclosed in at least [Mimura, 0078 and 0112] may be regarded as “high priority”), the control parameter setting section is configured to 
fix a value of the data item of high priority in the plurality of input values to be outputted to the occupant's emotion model to a value of the retrieved driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]) in the surrounding environment corresponding to the current surrounding environment of the vehicle (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]), and 
prepare the plurality of input values for the data items other than the data item of high priority (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. It will therefore be appreciated that setting of control parameter values according to the occupant’s preference does not occur just for one parameter, but for multiple parameters).

Regarding claim 6, Mimura discloses The automated driving assistance apparatus according to claim 4, wherein 
the driving state information of the vehicle includes a plurality of data items (Mimura discloses that the learning unit 150 generates control parameters for traveling along a target trajectory [See at least Mimura, 0078]), 
at least one of the plurality of data items is configured to be set as a data item of high priority (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. Applicant discloses that data items may be “high priority” in Page 29, lines 3-5 and Page 30, lines 7-14 of applicant’s disclosure. However, the term “high priority” is never defined, so under examiner’s broadest reasonable interpretation, each of the control parameters of at least [Mimura, 0078 and 0112] may therefore be regarded as “high priority”), and 
in a case where the at least one of the plurality of data items is set as the data item of high priority (As discussed above, each of the control parameters disclosed in at least [Mimura, 0078 and 0112] may be regarded as “high priority”), the control parameter setting section is configured to 
fix a value of the data item of high priority in the plurality of input values to be outputted to the occupant's emotion model to a value of the retrieved driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]) in the surrounding environment corresponding to the current surrounding environment of the vehicle (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]), and 
prepare the plurality of input values for the data items other than the data item of high priority (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. It will therefore be appreciated that setting of control parameter values according to the occupant’s preference does not occur just for one parameter, but for multiple parameters).

Regarding claim 7, Mimura discloses The automated driving assistance apparatus according to claim 5, wherein, 
in a case where the emotion of the occupant estimated during execution of the automated driving control based on the control parameter calculated with fixing the value of the data item of high priority is more negative than the emotion of the occupant estimated using the occupant's emotion model (Mimura discloses that learning what automated driving control is to be executed depending on the degree of control involves instructing the first control unit 120 to change the degree of control of automated driving corresponding to the behavior of the host vehicle M having occurred before it is determined that the occupant is in a state of feeling uncomfortable, so as to make a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]. It will therefore be appreciated that there is at least one observed point at which the occupant’s emotions switched from a positive to a negative state previously), the control parameter setting section is configured to propose that at least one of the data items that gives a significant impact on the emotion of the occupant should be fixed to the value of the retrieved driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion (Mimura discloses that learning what automated driving control is to be executed depending on the degree of control involves instructing the first control unit 120 to change the degree of control of automated driving corresponding to the behavior of the host vehicle M having occurred before it is determined that the occupant is in a state of feeling uncomfortable, so as to make a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]. It will therefore be appreciated that, if the occupant’s emotions switched from a positive to a negative state previously, the system learns to change the degree of control in a similar subsequent scenario to instead cause the occupant to feel positive) in the surrounding environment corresponding to the current surrounding environment of the vehicle (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]).

Regarding claim 8, Mimura discloses The automated driving assistance apparatus according to claim 6, wherein, 
in a case where the emotion of the occupant estimated during execution of the automated driving control based on the control parameter calculated with fixing the value of the data item of high priority is more negative than the emotion of the occupant estimated using the occupant's emotion model (Mimura discloses that learning what automated driving control is to be executed depending on the degree of control involves instructing the first control unit 120 to change the degree of control of automated driving corresponding to the behavior of the host vehicle M having occurred before it is determined that the occupant is in a state of feeling uncomfortable, so as to make a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]. It will therefore be appreciated that there is at least one observed point at which the occupant’s emotions switched from a positive to a negative state previously), the control parameter setting section is configured to propose that at least one of the data items that gives a significant impact on the emotion of the occupant should be fixed to the value of the retrieved driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion (Mimura discloses that learning what automated driving control is to be executed depending on the degree of control involves instructing the first control unit 120 to change the degree of control of automated driving corresponding to the behavior of the host vehicle M having occurred before it is determined that the occupant is in a state of feeling uncomfortable, so as to make a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]. It will therefore be appreciated that, if the occupant’s emotions switched from a positive to a negative state previously, the system learns to change the degree of control in a similar subsequent scenario to instead cause the occupant to feel positive) in the surrounding environment corresponding to the current surrounding environment of the vehicle (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]).

Regarding claim 9, Mimura discloses The automated driving assistance apparatus according to claim 3, wherein 
the driving state information of the vehicle includes a plurality of data items (Mimura discloses that the learning unit 150 generates control parameters for traveling along a target trajectory [See at least Mimura, 0078]), 
the occupant's emotion learning section is configured to retrieve, from the accumulated data sets, at least one of the data items that gives a significant impact on the emotion of the occupant (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. Also see at least Fig. 8 in Mimura: Mimura further discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]), and 
the control parameter setting section is configured to 
prepare the plurality of input values with fixing the at least one of the data items that gives the significant impact on the emotion of the occupant to a value of the retrieved driving state information of the vehicle that causes the emotion of the occupant to become closer to the target emotion (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]) in the surrounding environment corresponding to the current surrounding environment of the vehicle (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]), and 
set the control parameter using the plurality of input values (See at least Fig. 1 in Mimura: Mimura discloses that the learning unit 150 generates control parameters for changing the behavior of the host vehicle M with respect to a behavior plan which is generated by the behavior plan generation unit 123, and outputs a change instruction for the behavior plan together with the generated control parameters to the first control unit 120 [See at least Mimura, 0076]).

Regarding claim 10, Mimura discloses The automated driving assistance apparatus according to claim 1, wherein 
the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period. As discussed in the section of this office action entitled “Claim Rejections – 35 USC 112”, because the language of this claim is indefinite, this is the broadest reasonable interpretation being applied by examiner) on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).

Regarding claim 11, Mimura discloses The automated driving assistance apparatus according to claim 2, wherein 
the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period. As discussed in the section of this office action entitled “Claim Rejections – 35 USC 112”, because the language of this claim is indefinite, this is the broadest reasonable interpretation being applied by examiner)  on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).

Regarding claim 12, Mimura discloses The automated driving assistance apparatus according to claim 3, wherein 
the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period. As discussed in the section of this office action entitled “Claim Rejections – 35 USC 112”, because the language of this claim is indefinite, this is the broadest reasonable interpretation being applied by examiner) on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).

Regarding claim 13, Mimura discloses The automated driving assistance apparatus according to claim 4, wherein 
the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period. As discussed in the section of this office action entitled “Claim Rejections – 35 USC 112”, because the language of this claim is indefinite, this is the broadest reasonable interpretation being applied by examiner) on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).

Regarding claim 14, Mimura discloses The automated driving assistance apparatus according to claim 5, wherein 
the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period. As discussed in the section of this office action entitled “Claim Rejections – 35 USC 112”, because the language of this claim is indefinite, this is the broadest reasonable interpretation being applied by examiner) on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).

Regarding claim 15, Mimura discloses The automated driving assistance apparatus according to claim 6, wherein 
the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period. As discussed in the section of this office action entitled “Claim Rejections – 35 USC 112”, because the language of this claim is indefinite, this is the broadest reasonable interpretation being applied by examiner) on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).

Regarding claim 16, Mimura discloses The automated driving assistance apparatus according to claim 7, wherein 
the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period. As discussed in the section of this office action entitled “Claim Rejections – 35 USC 112”, because the language of this claim is indefinite, this is the broadest reasonable interpretation being applied by examiner) on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).

Regarding claim 17, Mimura discloses The automated driving assistance apparatus according to claim 8, wherein 
the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period. As discussed in the section of this office action entitled “Claim Rejections – 35 USC 112”, because the language of this claim is indefinite, this is the broadest reasonable interpretation being applied by examiner) on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).

Regarding claim 18, Mimura discloses The automated driving assistance apparatus according to claim 9, wherein 
the control parameter setting section is configured to determine number of the plurality of input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period. As discussed in the section of this office action entitled “Claim Rejections – 35 USC 112”, because the language of this claim is indefinite, this is the broadest reasonable interpretation being applied by examiner) on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).

Regarding claim 19, Mimura discloses An automated driving assistance apparatus (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]) comprising
circuitry (See at least Fig. 1 in Mimura: Mimura discloses that some or all of the functional units of the first control unit 120, the second control unit 140, the learning unit 150, the occupant state determination unit 160, and the interface control unit 170 may be realized by hardware such as a large scale integration (LSI), an application specific integrated circuit (ASIC), or a field-programmable gate array (FPGA), or may be realized by software and hardware in cooperation [See at least Mimura, 0054]) configured to 
create an occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]) on a basis of driving state information of a vehicle and emotion information of an occupant of the vehicle (Mimura discloses that, in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]), the occupant's emotion model being used to estimate an emotion of the occupant from a driving state of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]), 
calculate, on a basis of the occupant's emotion model, an ideal driving state of the vehicle in which the emotion of the occupant becomes closer to a target emotion (Mimura discloses that changing the degree of control involves, for example, making a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]. Also see at least Fig. 1 in Mimura: Mimura further discloses that the first control unit 120, which is part of automated driving control unit 100, changes the degree of control [See at least Mimura, 0075]), wherein the circuitry is configured to output a plurality of input values relevant to the driving state of the vehicle to the occupant's emotion model (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control [See at least Mimura, 0112]), and select, from the plurality of input values received by the occupant's emotion model, an input value that causes a current emotion of the occupant to become closer to the target emotion as the ideal driving state of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]), and 
set a control parameter for automated driving of the vehicle on a basis of the ideal driving state (See at least Fig. 1 in Mimura: Mimura discloses that the learning unit 150 generates control parameters for changing the behavior of the host vehicle M with respect to a behavior plan which is generated by the behavior plan generation unit 123, and outputs a change instruction for the behavior plan together with the generated control parameters to the first control unit 120 [See at least Mimura, 0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668